Appeal from an award of disability compensation under the Workmen’s Compensation Law. This award is contested upon two grounds, first, failure of notice, and second, that the claimant was not an employee of appellant but was rather the employee of one Kueehel, an independent contractor with the city. Kueehel received seven dollars and fifty cents per day from the city for services of himself and team in collecting ashes and rubbish, and worked under the direct orders of a city foreman. He paid back fifty cents per day to the city for the use of the wagon. Kueehel received an injury and the claimant took his place. Claimant was likewise subject to the direct orders of the city’s foreman, from whom he received instructions as to the manner and means of doing the work. The city foreman was present at the time of the accident. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Rhodes, MeNamee, Bliss and Heffernan, JJ.